Name: 95/300/EC: Commission Decision of 26 July 1995 amending Decision 94/887/EC derogating from prohibitions relating to African swine fever for certain areas in Spain and repealing Council Decision 89/21/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade policy;  health;  means of agricultural production;  animal product;  Europe
 Date Published: 1995-08-03

 Avis juridique important|31995D030095/300/EC: Commission Decision of 26 July 1995 amending Decision 94/887/EC derogating from prohibitions relating to African swine fever for certain areas in Spain and repealing Council Decision 89/21/EEC Official Journal L 184 , 03/08/1995 P. 0055 - 0058COMMISSION DECISION of 26 July 1995 amending Decision 94/887/EC derogating from prohibitions relating to African swine fever for certain areas in Spain and repealing Council Decision 89/21/EEC (Text with EEA relevance) (95/300/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9a thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on animal health problems affecting intra-Community trade in fresh meat (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 8a thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (3), as last amended by Directive 91/687/EEC (4), and in particular Article 7a thereof, Whereas, pursuant to Article 9a (1) of Directive 64/432/EEC, Article 8a (1) of Directive 72/461/EEC and Article 7a (1) of Directive 80/215/EEC, a derogation from the prohibition on the export of live swine, fresh pigmeat and certain meat products may be granted for one or more parts of the territory of a Member State where African swine fever has been recorded within the previous 12 months; Whereas in the light of an improved health situation it was possible to adopt Commission Decision 94/887/EC (5); whereas the said Decision resulted in the creation of a disease free area, a surveillance zone and an infected zone; Whereas it is necessary to take account of the protective measures taken by the Spanish authorities to prevent the contamination or re-contamination of pig holdings and measures to control the movement of pigs and pigmeat; likewise it is necessary to recognize the measures put in place by the Spanish authorities; Whereas it is the objective, within the eradication programme adopted by Commission Decision 94/879/EC of 21 December 1994 approving the programme for the eradication and surveillance of African swine fever for 1995 presented by Spain and fixing the level of the Community financial contribution (6), to eliminate African swine fever from the remaining infected areas of Spain; Whereas in the light of an improved health situation in certain parts of the autonomous region of Andalusia, some areas of this region can now be added to the established African swine fever free area and zones defined as infective can be recognized as surveillance zones; Whereas the Standing Veterinary Committee has delivered a favourable opinion, HAS ADOPTED THIS DECISION: Article 1 Decision 94/887/EC is amended as follows: 1. In Article 1 (2), Article 2 (2) and Article 3 (2), the following is added to the indication to be included in the health certificate: 'as amended by Decision 95/300/EC`. 2. In Article 3 (1), 'Annex I` is replaced by 'Annexes I and III`. 3. In point (d) of Article 4 (2), point (d) of Article 4 (3) and point (b) of Article 4 (4), the word 'four` is replaced by 'five`. 4. Article 7 is amended as follows: (a) in point (c) of paragraph 2, the following words are deleted: 'which shall be located in the towns of Guijuelo, the province of Salamanca or Merida, the province of Badajoz`; (b) paragraph 3 is replaced by the following: '3. The competent authority certifying the health document referred to in point (c) of paragraph 2 shall inform the official veterinary officer at the designated slaughterhouse and the Central Service of Animal Health of the autonomous region where the slaughterhouse in question is situated of the date and time the consignment is scheduled to arrive at the slaughterhouse.` 5. Article 8 is replaced by the following: 'Article 8 Meat from pigs slaughtered in the area described in Annex III must be health marked as laid down in the Annex to Directive 72/461/EEC.` 6. Article 9 is replaced by the following: 'Article 9 Spain shall provide Member States and the Commission with: (a) the name and location of slaughterhouses designated to receive pigs for slaughter referred to in Article 7 (2); (b) a monthly report which contains information on the pigs for slaughter referred to under (a) as regards: - number of pigs slaughtered at the designated slaughterhouses, - the identification system and movement controls applied to pigs for slaughter, - the results of examinations carried out for the detection of antibodies to African swine fever virus.` 7. Annexes I, II and III are replaced in accordance with the Annex hereto. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Annexes I, II and III are replaced by the following: 'ANNEX I Area defined as free from African swine fever and consisting of: 1. Autonomous regions ARAGON ASTURIAS BALERIAC ISLANDS CANARY ISLANDS CASTILLA LA MANCHA CASTILLA Y LEON CANTABRIA CATALONIA EXTREMADURA GALICIA MADRID MURCIA NAVARRA RIOJA VALENCIA BASQUE COUNTRY 2. In Andalusia: (a) the provinces of AlmerÃ ­a, Granada, JaÃ ©n, CÃ ¡diz y MÃ ¡laga; (b) in the province of Huleva, the municipalities: Aljaraque, Almendro (El), Almonaster la Real, Almonte, Alosno, Ayamonte, Beas, Berrocal, Bollullos del Condado, Bonares, Cabezas Rubias, Cala, CalaÃ ±as, Campillo (El), Cartaya, Cerro de AndÃ ©valo (El), Chucena, Escacena del Campo, GibraleÃ ³n, Granado (El), Hinojos, Huelva, Isla Cristina, Lepe, Lucena del Puerto, Manzanilla, Minas de Riotinto, Moguer, Nerva, Niebla, Palma del Condado (La), Palos de la Frontera, Paterna del Campo, Paymogo, Puebla de GuzmÃ ¡n, Punta UmbrÃ ­a, Rociana del Condado, San BartolomÃ © de la Torre, San Juan del Puerto, SanlÃ ºcar de Guadiana, San Silvestre de GuzmÃ ¡n, Santa BÃ ¡rbara de Casa, Trigueros, Valverde del Camino, Villablanca, Villalba del Alcor, Villanueva de las Cruces, Villanueva de los Castillejos, Villarrasa and Zalmea la Real; (c) in the province of Sevilla, the municipalities: Aguadulce, Albaida de Aljarafe, AlcalÃ ¡ de Guadaira, AlcalÃ ¡ del RÃ ­o, Alcolea del RÃ ­o, Algaba (La), Algamitas, Almensilla, Arahal (El), Aznalcozar, Aznalcollar, Badalatosa, Beracazan, Bollullos de la MitaciÃ ³n, Bormujos, Brenes, Burguillos, Cabezas de San Juan (Las), Camas, Campana (La), Cantillana, Carmona, CarriÃ ³n de los CÃ ©spedes, Casariche, Castilleja de GuzmÃ ¡n, Castilleja de la Cuesta, Castilleja del Campo, Castillo de las Guardas (El), Constantina, Coria del RÃ ­o, Corice, Coranti (El), Corrales (Los), Dos Hermanas, Ecija, Espartinos, Estepa, Fuentes de AndalucÃ ­a, Garrobo (El), Gelves, Gerena, Gilena, GinÃ ©s, Guillena, Guadalcanal, Herrera, Huevar, Lentejuela (La), Lebrija, Lora de Estepa, Lora del RÃ ­o, Luisiana (La), MadroÃ ±o (El), Mairena del Alcor, Mairena del Aljarafe, Marchena, Marinaleda, MartÃ ­n de la Jara, Molares (Los), Montellano, MorÃ ³n de la Frontera, Navas de la ConcepciÃ ³n (Las), Olivares, Osuna, Palacios (Los) y Villafranca, Palomares del RÃ ­o, Paradas, Pedrera, PeÃ ±aflor, Pilas, Pruna, Puebla de Cazalla (La), Puebla de los Infantes, Puebla del RÃ ­o (La), Rinconada (La), Roda de AndalucÃ ­a (La), Ronquillo (El), Rubio (El), Salteras, San Juan de Aznalfarache, San NicolÃ ¡s del Puerto, SanlÃ ºcar la Mayor, Santiponce, Saucejo (El), Sevilla, Tocina, Tomares, Umbrete, Utrera, Valencina de la ConcepciÃ ³n, Villamarique de la Condesa, Villanueva del Ariscal, Villanueva de San Juan, Villanueva del RÃ ­o and Minas, Villaverde del RÃ ­o, Viso del Alcor (El); (d) in the province of Cordoba, the municipalities: Adamuz, Aguilar, Almedinilla, Almodovar del RÃ ­o, Baena, BelacÃ ¡zar, BenamejÃ ­, BlÃ ¡zquez, Bujalance, Cabra, CaÃ ±ete de las Torres, Carcabuey, Carlota (La), Carpio (El), Castro del RÃ ­o, Conquista, CÃ ³rdoba, DoÃ ±a Mencia, Dos-Torres, Encinas Reales, Espejo, FernÃ ¡n-NuÃ ±ez, Fuente Obejuna, Fuente Palmera, Fuente Tojar, Granjuela (La), GuadalcÃ ¡zar, Guijo, Hinojosa del Duque, Iznajar, Lucena, Luque, MontalbÃ ¡n de CÃ ³rdoba, Montemayor, Montilla, Montoro, Monturque, Moriles, Nueva-Cartaya, Palenciana, Palma del RÃ ­o, Pedro Abad, Pedroche, Posadas, Priego, Puente-Genil, Rambla (La), Rute, San SebastiÃ ¡n de los Ballesteros, Santaella, Santa Eufemia, Torrecampo, Valenzuela, Valsequillo y Victoria (La), Villa del RÃ ­o, Villafranca de CÃ ³rdoba, Villaralto, Viso (El) and Zuheros. e) In the province of Cadiz, the municipalities: AlcalÃ ¡ del Valle, Barbate de Franco, CÃ ¡diz, Conil, Chiclana, Chipiona, Espera, Medina-Sidonia, Puerto de Santa MarÃ ­a (El), Puerto Real, Puerto Serrano, Rota, San Fernando, Sanlucar de Barrameda, Trebujena, Vejer de la Frontera, AlcalÃ ¡ de los Gazules, Algar, Algeciras, Algodonales (Zona sur), Arcos de la Frontera (Zona sur), BarrÃ ­os (Los), Benaocaz, Bornos (Zona sur), Bosque (El), Castellar de la Frontera, Gastor (El), Grazalema, Jerez de la Frontera (Zona sur), Jimena de la Frontera, LÃ ­nea (La), Olvera (Zona sur), Paterna de Rivera, Prado del Rey, San Roque, Setenil (Zona sur), Tarifa, Torre-Alhaquime (Zona sur), Ubrique, Villaluenga da Rosario, VillamartÃ ­n (Zona sur) and Zahara. ANNEX II Area defined as an infected area. ANNEX III Area defined as a surveillance area and consisting in the autonomous region of Andalusia of: (a) in the province of Huelva, the municipalities: Alajar, Aracena, Aroche, Arroyomolinos de LeÃ ³n, Cala, CampofrÃ ­o, CaÃ ±averal de LeÃ ³n, CastaÃ ±o de Robledo, CorteconcepciÃ ³n, Cortegana, Cortelazor, Cumbres de en Medio, Cumbres de San BartolomÃ ©, Cumbres Mayores, Encinasola, Fuenteheridos, Galaroza, Granada de RÃ ­o-Tinto (La), Higuera de la Sierra, Hinojales, Jabugo, Linares de la Sierra, Marines (Los), Nava (La), Puerto-Moral, Rosal de la Frontera, Santa Ana la Real, Santa Olalla del Cala, Valdelarco and Zufre; (b) in the province of Sevilla, the municipalities: AlanÃ ­s, AlmadÃ ©n de la Plata, Castiblanco de los Arroyos, Cazalla de la Sierra, Pedroso (El) and Real de la Jara (El); (c) in the province of CordÃ ³ba, the municipalities: Alcaracejos, AÃ ±ora, BÃ ©lmez, Espiel, Fuente la Lancha, Pozoblanco, Villaharta, Villanueva de CÃ ³rdoba, Villanueva del Rey, CardeÃ ±a, Obejo, PeÃ ±arroya-Pueblonuevo, Villanueva del Duque, Villaviciosa de CÃ ³rdoba and la parte norte, respecto del rÃ ­o Guadalquivir, del municipio de Hornachuelos.`.